UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-4517


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERIC YOUNG,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cr-00741-RDB-1)


Submitted:    March 26, 2013                 Decided:   April 9, 2013


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton,
Appellate Attorney, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, A. David Copperthite,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A jury convicted Eric Young of possession of a firearm

and ammunition by a convicted felon in violation of 18 U.S.C.A.

§ 922(g)(1) (West 2000 & Supp. 2012), and the district court

sentenced Young as an armed career criminal to the mandatory

minimum      sentence    of     fifteen    years       prescribed         by   18   U.S.C.A.

§ 924(e) (West Supp. 2012).               Young appeals his sentence, arguing

that imposition of the fifteen-year sentence was error because

mandatory      minimum    sentences       conflict       with    the       mandate    in    18

U.S.C. § 3553(a) (2006) to impose a sentence “sufficient but not

greater than necessary.”             He further contends that a fifteen-

year sentence is greater than necessary in his case to achieve

the   sentencing goals of § 3553(a).               We affirm.

              The Sentencing Reform Act, of which § 3553(a) is part,

dictates that a defendant should be sentenced in accordance with

its provisions to achieve the purposes of § 3553(a)(2) “[e]xcept

as    otherwise       specifically    provided.”            18       U.S.C.     §    3551(a)

(2006).      Courts    have     generally       held    that    statutorily-mandated

minimum sentences are “otherwise specifically provided” and thus

do not conflict with § 3553(a)’s “sufficient but not greater

than necessary” clause.            See United States v. Sutton, 625 F.3d

526, 529 (8th Cir. 2010); United States v. Kellum, 356 F.3d 285,

289    (3d    Cir.      2004)    (“[T]he        [statutory]          mandatory       minimum

sentences     [the     defendant]    was     exposed      to     .    .    .   clearly     fit

                                            2
within the ‘except as otherwise specifically provided’ exclusion

of § 3551(a).”). “Courts have uniformly rejected the claim that

§ 3553(a)’s ‘no greater than necessary’ language authorizes a

district court to sentence below the statutory minimum.”                       United

States v. Cirilo-Muñoz, 582 F.3d 54, 55 (1st Cir. 2009) (per

curiam) (collecting cases); see also United States v. Franklin,

499 F.3d 578, 585 (6th Cir. 2007) (“[Section] 3553(a) factors do

not apply to congressionally mandated sentences”); United States

v. Roberson, 474 F.3d 432, 436 (7th Cir. 2007) (acknowledging

tension    between    §   3553(a)    and       statutorily-mandated     sentences,

but holding that § 3553(a) is a “very general statute [that]

cannot    be    understood   to     authorize         courts   to   sentence    below

minimums    specifically     prescribed          by    Congress.”).      In    United

States v. Robinson, 404 F.3d 850 (4th Cir. 2005), we held that,

even after United States v. Booker, 543 U.S. 220 (2005), except

in limited circumstances not present here, “a district court

still may not depart below a statutory minimum.” Id. at 862.

Young’s reliance on United States v. Raby, 575 F.3d 376 (4th

Cir. 2009), is misplaced, as that case provides no guidance on

sentencing below a mandatory minimum.

               We therefore affirm the district court’s judgment. We

dispense       with   oral   argument      because       the    facts   and    legal




                                           3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4